DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,380,359 (herein, ‘359) in view of Ozmeral et al. (US 2017/0270930) (herein, “Ozmeral”). 
	Regarding claim 1 of the instant application:
Claim 1 of this application
Claim 1 of ‘359
A teleconferencing system comprising: 
a camera adapted to produce a stream of digital video data; 
a storage device;
a network port; 
a processor coupled to the storage device, the processor adapted to write the stream of digital video data into the storage device; 

A video recording system comprising: 
a body including a lens; 
a sensor disposed within the body and optically coupled to the lens, the video sensor producing a stream of digital video data; 
a video processor coupled to the sensor, the video processor processing the stream of digital video data and producing digital video frame data; 
a storage device comprising a plurality of physical memory locations coupled to the video processor, the storage device storing a physical master stream in the physical memory locations including the digital video frame data; 
wherein the processor is adapted to maintain a main logical stream of video generated from the digital video frame data, the main logical stream of video comprising a video time line defined by a start pointer and an end pointer, wherein the end pointer is continuously updated to point to the most recent digital video data stored in the storage device;
a processor coupled to the storage device, the processor maintaining a logical master stream of video, the logical master stream of video data comprising a start pointer and an end pointer wherein the start pointer is a pointer to the physical memory location defining a beginning of the physical master stream, and the end pointer is a pointer that is continuously updated to point to the most recent digital data stored in the physical master stream; and
a teleconference control coupled to the processor that, on activation, is adapted to initiate production of the stream of digital video data to one or more network members through the network port;

a clip control that, on activation, is adapted to create a second logical stream of teleconference video, the second logical stream of teleconference video comprising a second start pointer, wherein the second start pointer is adapted to be set to the value of the end pointer at the time that the second logical stream of teleconference video is created; the second logical stream of teleconference video further comprising a second end pointer; and
wherein the clip control is adapted, on activation a second time, the second end pointer is adapted to be set to the value of the end pointer at the time that the clip control was activated the second time.
an input control coupled to the processor that, on activation, is adapted to create a second logical stream of video while the processor continues to maintain the logical master stream of video, the second logical stream of video comprising a second start pointer and a second end pointer, wherein the second start pointer is adapted to be set to the value of the end pointer at the time that the second logical stream is created, and wherein, on activation of the input control a second time, the second end pointer is adapted to be set to the value of the logical master stream end pointer at the time the input control was activated the second time.


	It should be noted that the table above distinguishes the equivalent limitations as recited claim 1 of instant application in comparison to the limitation as recited in claim 1 of ‘359. Furthermore, it is also noted that the method of reproducing in claim 1 of ‘359 application can be performed by the reproducing apparatus of claim 1 of the instant application, and therefore are obvious variants of one another.
	However, claim 1 of ‘359 fails to teach a teleconference control coupled to the processor that, on activation, is adapted to initiate production of the stream of digital video data to one or more network members through the network port;
 	In an analogous art, Ozmeral et al. teaches a teleconference control coupled to the processor that, on activation, is adapted to initiate production of the stream of digital video data to one or more network members through the network port (paragraph 0097 teaches “Immediately after roll call is over, parallel to the analyzer unit 322, the processor unit 323 also becomes active and starts receiving audio signal from the speaker. Processor unit 323 starts tagging the audio signal of a speaker as soon the speaker starts speaking and ends the tagging as soon as the speaker stops speaking. As the teleconference progresses, the processor unit 323 starts building two different tables (Table 1 and Table 2). Table 1 contains the detail about the time spent by each participant in a teleconference. In the teleconference example provided in Table, there were ten attendees and four of the attendees (1, 5, 7 and 8) did not participate at all in the discussion. Table 1 provides the start time, end time and total time spent by a participant in a single voice segment recorded for that particular participant. Using the data collected in the Table 1, a voice tally is generated in Table 2. Table 2 provides the total time spent by each participant and also the voice tally for each of the ten participants in the teleconference. FIG. 7 displays the voice tally from the Table 2 as a pie chart.” Herein, different user has different start time and end time of teleconference)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include teleconference, as taught by Ozmeral et al. into claim 1 of ‘359, because such incorporation would allow for the benefit of receiving video from different sources and create different video stream for future retrieval, thus increase user accessibility of the system.
	Claim 2 of instant application is rejected for the same reasons as discussed in the claim 1 of the instant application above, and furthermore, Ozmeral et al. discloses the teleconferencing system further comprising a voice control coupled to the processor and a speech software development module in the processor that, on activation, is adapted to receive a voice signal, wherein the speech software development module parses the voice signal to obtain a voice recognition result and determines whether the voice recognition result matches one or more operating parameters (in addition to discussion above, Ozmeral et al., fig. 1, paragraph 0064 teaches “Within the voice analysis module 102, the audio signal is analyzed using one or other speech parameters selected from a group consisting of 103.sub.1 to 103.sub.N and stores unique voice profile for each of the participants in the meeting. When the voice identifier 104 receives an audio signal from a participant speaking in the meeting, the current speaker's identity is established by comparing the voice profile of the current speaker with those profiles stored in the voice analysis module 102.”, paragraph 0036, 0043, 0045, 0047 teaches speech software parses the voice signal to obtain a voice recognition result).
	The motivation for combining references has been discussed in independent claim above.
	Claim 3 of instant application is rejected for the same reasons as discussed in the claim 1 of the instant application above, and furthermore, Ozmeral et al. discloses the teleconferencing system wherein the clip control is operatively connected to the speech software development module (in addition to discussion above, Ozmeral et al., fig. 1, paragraph 0064 teaches “Within the voice analysis module 102, the audio signal is analyzed using one or other speech parameters selected from a group consisting of 103.sub.1 to 103.sub.N and stores unique voice profile for each of the participants in the meeting. When the voice identifier 104 receives an audio signal from a participant speaking in the meeting, the current speaker's identity is established by comparing the voice profile of the current speaker with those profiles stored in the voice analysis module 102.”, paragraph 0036, 0043, 0045, 0047 teaches speech software parses the voice signal to obtain a voice recognition result).
	The motivation for combining references has been discussed in independent claim above.
Claim 4 of the instant application is rejected for the same reasons as discussed above when applied to claim 9 of ‘359 Patent.
Claim 5 of the instant application is rejected for the same reasons as discussed above when applied to claim 4 of ‘359 Patent.
Claim 6 of the instant application is rejected for the same reasons as discussed above when applied to claim 1 of ‘359 Patent.
	Claim 8 of instant application is rejected for the same reasons as discussed in the claim 1 of the instant application above, and furthermore, Ozmeral et al. discloses the teleconferencing system further comprising a timer coupled to the storage device, the timer tracking the video timeline of the main stream video (paragraph 0083, 0097 timeline of the meeting)
	The motivation for combining references has been discussed in independent claim above.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,380,359 (herein, ‘359) and Ozmeral et al. (US 2017/0270930) (herein, “Ozmeral”) in view of US 2014/0089816 by DiPersia et al.
	Claim 7 of instant application is rejected for the same reasons as discussed in the claim 1 of the instant application above, Ozmeral et al. discloses a teleconferencing system (as discussed above), but fail to disclose the video recording system wherein the video clips comprise a video narrative for a medical procedure.
	DiPersia et al. discloses the video recording system wherein the video clips comprise a video narrative for a medical procedure (paragraph 0064 teaches “While FIG. 2C shows a textual narrative data summary 234a and an image-based narrative data summary 234b, the narrative data summary 234 may be a video or some other media, such as an animated GIF or FLASH content.”, paragraph 0071 teaches “The timeline interface 200 may allow an individual user to select from specified event types 261 such as starting a job, buying a house, getting a new roommate, buying a car, graduating, starting or ending military service, having a medical procedure, learning a language, travelling, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the video recording system wherein the video clips comprise a video narrative for a medical procedure, as taught by DiPersia et al. into the claim 1 of ‘359 and Ozmeral et al., because such incorporation would allow more options to a user to have video with video narrative, thus increase user flexibility of the system.

Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,380,359 (herein, ‘359) and Ozmeral et al. (US 2017/0270930) (herein, “Ozmeral”) in view of US 2017/0060531 by Abbo (herein, “Abbo”).

	Claim 9 of the instant application is rejected for the same reasons as discussed in the claim 1 of the instant application above, Ozmeral et al. discloses a teleconferencing system (as discussed above), but fail to disclose the system further comprising a rewind control wherein the rewind control couples to the processor and the timer, and wherein the rewind control is adapted to, on activation, rewind the second start pointer by a predetermined time.
	Abbo discloses a rewind control wherein the rewind control couples to the processor and the timer, and wherein the rewind control is adapted to, on activation, rewind the second start pointer by a predetermined time (paragraph 0011, 0030 teaches “FIG. 3B, which illustrates interaction with a backward arrow. Suitably, the arrows 1220, when tapped or otherwise interacted with, move the voice recording time line and played voice recording segment, forward or backward 5 seconds.”).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a rewind control, as taught by Abbo into the claim 1 of ‘359 and Ozmeral et al., because such incorporation would allow a user more options during playback to control over a portion that user wants to go back, thus increase user flexibility of the system.

	Claim 10 of the instant application is rejected for the same reasons as discussed in the claim 1 of the instant application above, and furthermore, Ozmeral et al. discloses the teleconferencing system, and furthermore, Abbo discloses the teleconferencing system wherein the rewind control is adapted to rewind the second start pointer by five seconds (paragraph 0011, 0030 teaches “FIG. 3B, which illustrates interaction with a backward arrow. Suitably, the arrows 1220, when tapped or otherwise interacted with, move the voice recording time line and played voice recording segment, forward or backward 5 seconds.”).
	The motivation for combining references has been discussed in independent claim above.

Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,380,359 (herein, ‘359) and Ozmeral et al. (US 2017/0270930) (herein, “Ozmeral”) in view of US 10,909,384 by Matsumoto et al. and US 2017/0300280 by Ksukuda.
	Claim 11 of the instant application is rejected for the same reasons as discussed in the claim 1 of the instant application above, Ozmeral et al. discloses a teleconferencing system (as discussed above), but fail to disclose wherein the processor is adapted to activate a recording alert control after a predetermined non-recording duration.
	Matsumoto et al. discloses wherein the processor is adapted to activate a recording control after a predetermined non-recording duration (claim 15, 16 teaches “wherein the signal processor triggers the recording of the image data of the monitoring area after a predetermined amount of time has elapsed from the adjustment of the position of the camera”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include wherein the processor is adapted to activate a recording control after a predetermined non-recording duration, as taught by Matsumoto et al. into the claim 1 of ‘359 and Ozmeral et al., because such incorporation would allow a user to notify to record video stream after a predetermine time, thus increase user flexibility of the system.
	Claim 1 of ‘359, Ozmeral et al., Matsumoto et al. fail to disclose wherein the processor is adapted to activate a recording alert control.
	Tsukuda discloses wherein the processor is adapted to activate a recording alert control (paragraph 0087 teaches “the alert controller generates the alert dialogue at timing at which the image needs to be saved. This configuration enables the user to check the alert dialogue and to record image data at appropriate timing”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the processor is adapted to activate a recording alert control, as taught by Tsukuda into the system of claim 1 of ‘359, Ozmeral et al., Matsumoto et al., because such incorporation would allow for the benefit of alerting user using alert control to record video stream, thus increase user accessibility of the system.
	Claim 12 of the instant application is rejected for the same reasons as discussed in the claim 1 of the instant application above, Matsumoto et al. discloses wherein the processor is adapted to activate a recording control after a predetermined non-recording duration (as discussed above), and furthermore, Ozmeral et al. discloses the teleconferencing system, and furthermore, Tsukuda discloses a display and wherein the processor is adapted to display the recording alert control on the display (in addition to discussion above, Tsukuda, paragraph 0087 teaches “the alert controller generates the alert dialogue at timing at which the image needs to be saved. This configuration enables the user to check the alert dialogue and to record image data at appropriate timing”).
	The motivation for combining references has been discussed in independent claim above.


	Claim 13 of the instant application is rejected for the same reasons as discussed in the claim 1 of the instant application above, and furthermore, Ozmeral et al. discloses the teleconferencing system, Matsumoto et al. discloses wherein the processor is adapted to activate a recording control after a predetermined non-recording duration (as discussed above), and furthermore, Tsukuda discloses the teleconferencing system wherein the recording alert control comprises a dialog box (in addition to discussion above, Tsukuda, paragraph 0087 teaches “the alert controller generates the alert dialogue at timing at which the image needs to be saved. This configuration enables the user to check the alert dialogue and to record image data at appropriate timing”).
	The motivation for combining references has been discussed in independent claim above.

Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,380,359 (herein, ‘359)

	Regarding claim 15 of the instant application:
Claim 15 of this application
Claim 1 of ‘359
A video recording system comprising: 
a camera adapted to produce a stream of digital video frame data; 
a storage device coupled to the video processor, the storage device adapted to store the digital video frame data; 

A video recording system comprising: 
a body including a lens; 
a sensor disposed within the body and optically coupled to the lens, the video sensor producing a stream of digital video data; 
a video processor coupled to the sensor, the video processor processing the stream of digital video data and producing digital video frame data; 
a storage device comprising a plurality of physical memory locations coupled to the video processor, the storage device storing a physical master stream in the physical memory locations including the digital video frame data; 
a processor coupled to the storage device, the processor adapted to maintain a logical master stream of video, the logical master stream of video data comprising a start pointer and an end pointer, wherein the processor is adapted to continuously update the end pointer to point to the most recent digital data stored in the storage device; and
a processor coupled to the storage device, the processor maintaining a logical master stream of video, the logical master stream of video data comprising a start pointer and an end pointer wherein the start pointer is a pointer to the physical memory location defining a beginning of the physical master stream, and the end pointer is a pointer that is continuously updated to point to the most recent digital data stored in the physical master stream; and
an input control coupled to the processor that, on activation, is adapted to create a second logical stream of video, the second logical stream of video comprising a second start pointer, wherein the second start pointer is adapted to be set to the value of the end pointer at the time that the second logical stream is created.
an input control coupled to the processor that, on activation, is adapted to create a second logical stream of video while the processor continues to maintain the logical master stream of video, the second logical stream of video comprising a second start pointer and a second end pointer, wherein the second start pointer is adapted to be set to the value of the end pointer at the time that the second logical stream is created, and wherein, on activation of the input control a second time, the second end pointer is adapted to be set to the value of the logical master stream end pointer at the time the input control was activated the second time.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘359. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘359 in that claim 1 of ‘359 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘359 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘359. That is, claim 1 of instant application is anticipated by claim 1 of ‘359. 

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is depends on claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 6 recites the limitation "the main stream" in line2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the main stream" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0262616 by Jaime et al. in view of US 2016/0322078 by Bose et al. and US 2017/0270930 by Ozmeral et al.

Regarding claim 1, Jaime et al. discloses a system comprising: 
a camera adapted to produce a stream of digital video data (fig. 4, paragraph 0070-0071 teaches capturing device, such as camera, camcorder, smartphone that includes sensor); 
a storage device (in addition to discussion above, fig. 4 (402), fig. 5 (502) shows memory to store video);
a network port (fig. 1, paragraph 0025, 0056 teaches recording device with wireless network port); 
a processor coupled to the storage device, the processor adapted to write the stream of digital video data into the storage device (in addition to discussion above, fig. 4 (400), fig. 5 (500) shows processor, paragraph 0071 teaches storage device); 
wherein the processor is adapted to maintain a main logical stream of video generated from the digital video frame data, the main logical stream of video comprising a video time line defined by a start pointer and an end pointer (in addition to discussion above, paragraph 0074 teaches storing primary media recording, paragraph 0137-0139, 0142 teaches “In another example, a user of content capture device 100 may create a primary media recording of a portion of an event without tagging any activities that occur during the event.  The primary media recording may then be provided to server 104.  Thereafter, the user may review the primary media recording and select one or more activity indicators as the primary media recording is being presented.”, paragraph 0188 teaches “The primary media recordings may be assigned a file name comprising at least some identifying information, such as the event code discussed above at block 904, the date and time that the video recording was created, a time duration of the recording, and/or other information.  Additionally, or alternatively, the primary media recording may be tagged to contain metatags or meta data, as described previously, comprising event identification information such as the event code assigned to the soccer game and/or other attributes, such as date, time, location, team names, recording start time, recording end time, media recording time duration, an identification of the user who recorded the activity, etc.”); 
a clip control that, on activation, is adapted to create a second logical stream of video, the second logical stream of video comprising a second start pointer, wherein the second start pointer is adapted to be set to the value of the end pointer at the time that the second logical stream of video is created (in addition to discussion above, fig. 2-3, paragraph 0048-49 teaches creating media clips, paragraph 0155 teaches start time and end time of creating media clips); 
the second logical stream of video further comprising a second end pointer (in addition to discussion above, paragraph 0048-49 teaches creating media clips, paragraph 0155 teaches start time and end time of creating media clips); and 
wherein the clip control is adapted, on activation a second time, the second end pointer is adapted to be set to the value of the end pointer at the time that the clip control was activated the second time (in addition to discussion above, paragraph 0048-49 teaches creating media clips, paragraph 0155 teaches start time and end time of creating media clips).
	Jaime et al. fails to disclose a teleconferencing system; wherein the end pointer is continuously updated to point to the most recent digital video data stored in the storage device; a teleconference control coupled to the processor that, on activation, is adapted to initiate production of the stream of digital video data to one or more network members through the network port; a clip control that, on activation, is adapted to create a second logical stream of teleconference video, the second logical stream of teleconference video comprising a second start pointer, wherein the second start pointer is adapted to be set to the value of the end pointer at the time that the second logical stream of teleconference video is created; the second logical stream of teleconference video further comprising a second end pointer
Bose et al. discloses wherein the end pointer is continuously updated to point to the most recent digital data stored in the storage device (paragraph 0072 teaches continuously storing captured video in the memory)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the end pointer is continuously updated to point to the most recent digital data stored in the storage device, as taught by Bose et al. into the system of Jaime et al., because such incorporation would allow for the benefit of storing continuously video data for future retrieval, thus increase user accessibility of the system.
	Jaime et al. and Bose et al. fail to disclose a teleconferencing system; a teleconference control coupled to the processor that, on activation, is adapted to initiate production of the stream of digital video data to one or more network members through the network port; a clip control that, on activation, is adapted to create a second logical stream of teleconference video, the second logical stream of teleconference video comprising a second start pointer, wherein the second start pointer is adapted to be set to the value of the end pointer at the time that the second logical stream of teleconference video is created; the second logical stream of teleconference video further comprising a second end pointer.
	Ozmeral et al. discloses a teleconferencing system (paragraph 0033 teaches “The communication among the attendees in an on-line meeting can either be through an audio conference or a video conference and involves the steps of recording and analysis of audio signals from the attendees in one or more remote locations. As it is well known in the art, the video conference involves the exchange of both audio and video signals among the plurality of participants. However, the present invention is related only to the audio component of a video conference. In the present invention, the terms meeting, discussion, group discussion, brain storming, conference, teleconference, audio conference and videoconference are used interchangeably and all these terms have the same functional definition as provided in this paragraph.”); a teleconference control coupled to the processor that, on activation, is adapted to initiate production of the stream of digital video data to one or more network members through the network port; a clip control that, on activation, is adapted to create a second logical stream of teleconference video, the second logical stream of teleconference video comprising a second start pointer, wherein the second start pointer is adapted to be set to the value of the end pointer at the time that the second logical stream of teleconference video is created; the second logical stream of teleconference video further comprising a second end pointer (in addition to discussion above, paragraph 0097 teaches “Immediately after roll call is over, parallel to the analyzer unit 322, the processor unit 323 also becomes active and starts receiving audio signal from the speaker. Processor unit 323 starts tagging the audio signal of a speaker as soon the speaker starts speaking and ends the tagging as soon as the speaker stops speaking. As the teleconference progresses, the processor unit 323 starts building two different tables (Table 1 and Table 2). Table 1 contains the detail about the time spent by each participant in a teleconference. In the teleconference example provided in Table, there were ten attendees and four of the attendees (1, 5, 7 and 8) did not participate at all in the discussion. Table 1 provides the start time, end time and total time spent by a participant in a single voice segment recorded for that particular participant. Using the data collected in the Table 1, a voice tally is generated in Table 2. Table 2 provides the total time spent by each participant and also the voice tally for each of the ten participants in the teleconference. FIG. 7 displays the voice tally from the Table 2 as a pie chart.” Herein, different user has different start time and end time of teleconference)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include teleconference, as taught by Ozmeral et al. into the system of Jaime et al., and Bose et al., because such incorporation would allow for the benefit of receiving video from different sources and create different video stream for future retrieval, thus increase user accessibility of the system.

Regarding claim 2, the teleconferencing system further comprising a voice control coupled to the processor and a speech software development module in the processor that, on activation, is adapted to receive a voice signal, wherein the speech software development module parses the voice signal to obtain a voice recognition result and determines whether the voice recognition result matches one or more operating parameters (in addition to discussion above, Jaime et al., paragraph 0048-0049, 0074 teaches on activation start recording and stop recording; Ozmeral et al., fig. 1, paragraph 0064 teaches “Within the voice analysis module 102, the audio signal is analyzed using one or other speech parameters selected from a group consisting of 103.sub.1 to 103.sub.N and stores unique voice profile for each of the participants in the meeting. When the voice identifier 104 receives an audio signal from a participant speaking in the meeting, the current speaker's identity is established by comparing the voice profile of the current speaker with those profiles stored in the voice analysis module 102.”, paragraph 0036, 0043, 0045, 0047 teaches speech software parses the voice signal to obtain a voice recognition result).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 3, the teleconferencing system wherein the clip control is operatively connected to the speech software development module (in addition to discussion above, Ozmeral et al., fig. 1, paragraph 0064 teaches “Within the voice analysis module 102, the audio signal is analyzed using one or other speech parameters selected from a group consisting of 103.sub.1 to 103.sub.N and stores unique voice profile for each of the participants in the meeting. When the voice identifier 104 receives an audio signal from a participant speaking in the meeting, the current speaker's identity is established by comparing the voice profile of the current speaker with those profiles stored in the voice analysis module 102.”, paragraph 0036, 0043, 0045, 0047 teaches speech software parses the voice signal to obtain a voice recognition result).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 4, the teleconferencing system wherein the voice control, is activated through at least one of the following: a hard button, a touch display on a digital display, a joystick, and an iris sensor (in addition to discussion above, Jaime et al., paragraph 0029, 0031, 0042 teaches user interface).

Regarding claim 5, the teleconferencing system wherein the voice control and the clip control are adapted to be activated by a network command (in addition to discussion above, Jaime et al., fig. 7, paragraph 0091, 0101, 0126 teaches command from remote location).

Regarding claim 6, the teleconferencing system further comprising a splice control coupled to the processor that, on activation, is adapted to splice the main stream of video into multiple video clips (in addition to discussion above, Jaime et al., fig. 2-3, paragraph 0051 teaches activation of any indicator (i.e., 308, 300, 302, 306, 304) splice video into multiple video clips).

Regarding claim 8, the teleconferencing system further comprising a timer coupled to the storage device, the timer tracking the video timeline of the main stream video (in addition to discussion above, Jaime et al., paragraph 0068, 0069, 0117 teaches timeline of video stream).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0262616 by Jaime et al., US 2016/0322078 by Bose et al. and US 2017/0270930 by Ozmeral et al. in view of US 2014/0089816 by DiPersia et al.

Regarding claim 7, Jaime et al. discloses a processor coupled to the storage device, the processor adapted to write the stream of digital video data into the storage device (as discussed above), Bose et al. discloses the end pointer is continuously updated to point to the most recent digital data stored in the storage device (as discussed above), Ozmeral et al. discloses a teleconferencing system (as discussed above), but fails to disclose the video recording system wherein the video clips comprise a video narrative for a medical procedure.
	DiPersia et al. discloses the video recording system wherein the video clips comprise a video narrative for a medical procedure (paragraph 0064 teaches “While FIG. 2C shows a textual narrative data summary 234a and an image-based narrative data summary 234b, the narrative data summary 234 may be a video or some other media, such as an animated GIF or FLASH content.”, paragraph 0071 teaches “The timeline interface 200 may allow an individual user to select from specified event types 261 such as starting a job, buying a house, getting a new roommate, buying a car, graduating, starting or ending military service, having a medical procedure, learning a language, travelling, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the video recording system wherein the video clips comprise a video narrative for a medical procedure, as taught by DiPersia et al. into the system of Jaime et al., Bose et al., Ozmeral et al., because such incorporation would allow more options to a user to have video with video narrative, thus increase user flexibility of the system.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0262616 by Jaime et al., US 2016/0322078 by Bose et al. and US 2017/0270930 by Ozmeral et al. in view of US 2017/0060531 by Abbo.

Regarding claim 9, Jaime et al. discloses timeline display (paragraph 0069 teaches “In response, server 104 may provide the user with options to view the identified media clips on a timeline, view by subject matter (e.g., media clips featuring the groom and/or the groom's family, the bride and/or the bride's family, or both bride and groom), and/or by "highlights"…”, paragraph 0121 teaches “Processor 500 may present media clips in a "Timeline" display, whereby media clips are presented to the operator chronologically as an event occurred. For example, a timeline may be presented, indicating a time when activities took place during an event, and a corresponding media clip associated with each activity, represented by a series of still images, thumbnail videos, hyperlinks, etc. The operator may provide an indication of the types of activities to show on the timeline, such as "only scoring activities". "only highlights", "only a selected team", "only a selected player or players", etc.”), Bose et al. discloses the end pointer is continuously updated to point to the most recent digital data stored in the storage device (as discussed above), Ozmeral et al. discloses a teleconferencing system (as discussed above), but fails to disclose a rewind control wherein the rewind control couples to the processor and the timer, and wherein the rewind control is adapted to, on activation, rewind the second start pointer by a predetermined time.
	Abbo discloses a rewind control wherein the rewind control couples to the processor and the timer, and wherein the rewind control is adapted to, on activation, rewind the second start pointer by a predetermined time (paragraph 0011, 0030 teaches “FIG. 3B, which illustrates interaction with a backward arrow. Suitably, the arrows 1220, when tapped or otherwise interacted with, move the voice recording time line and played voice recording segment, forward or backward 5 seconds.”).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a rewind control, as taught by Abbo into the system of Jaime et al., Bose et al., Ozmeral et al., because such incorporation would allow a user more options during playback to control over a portion that user wants to go back, thus increase user flexibility of the system.

Regarding claim 10, the teleconferencing system wherein the rewind control is adapted to rewind the second start pointer by five seconds (in addition to discussion above, Ozmeral et al. teaches teleconference system; Abbo, paragraph 0011, 0030 teaches “FIG. 3B, which illustrates interaction with a backward arrow. Suitably, the arrows 1220, when tapped or otherwise interacted with, move the voice recording time line and played voice recording segment, forward or backward 5 seconds.”).
	The motivation for combining references has been discussed in independent claim above.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0262616 by Jaime et al., US 2016/0322078 by Bose et al. and US 2017/0270930 by Ozmeral et al. in view of US 10,909,384 by Matsumoto et al. and US 2017/0300280 by Ksukuda.

Regarding claim 11, Jaime et al. discloses a processor coupled to the storage device, the processor adapted to write the stream of digital video data into the storage device (as discussed above), Bose et al. discloses the end pointer is continuously updated to point to the most recent digital data stored in the storage device (as discussed above), Ozmeral et al. discloses a teleconferencing system (as discussed above), but fails to disclose wherein the processor is adapted to activate a recording alert control after a predetermined non-recording duration.
	Matsumoto et al. discloses wherein the processor is adapted to activate a recording control after a predetermined non-recording duration (claim 15, 16 teaches “wherein the signal processor triggers the recording of the image data of the monitoring area after a predetermined amount of time has elapsed from the adjustment of the position of the camera”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include wherein the processor is adapted to activate a recording control after a predetermined non-recording duration, as taught by Matsumoto et al. into the system of Jaime et al., Bose et al., Ozmeral et al., because such incorporation would allow a user to notify to record video stream after a predetermine time, thus increase user flexibility of the system.
	Jaime et al., Bose et al., Ozmeral et al., Matsumoto et al. fail to disclose wherein the processor is adapted to activate a recording alert control.
	Tsukuda discloses wherein the processor is adapted to activate a recording alert control (paragraph 0087 teaches “the alert controller generates the alert dialogue at timing at which the image needs to be saved. This configuration enables the user to check the alert dialogue and to record image data at appropriate timing”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the processor is adapted to activate a recording alert control, as taught by Tsukuda into the system of Jaime et al., Bose et al., Ozmeral et al., Matsumoto et al., because such incorporation would allow for the benefit of alerting user using alert control to record video stream, thus increase user accessibility of the system.

Regarding claim 12, the teleconferencing system further comprising a display and wherein the processor is adapted to display the recording alert control on the display (in addition to discussion above, Tsukuda, paragraph 0087 teaches “the alert controller generates the alert dialogue at timing at which the image needs to be saved. This configuration enables the user to check the alert dialogue and to record image data at appropriate timing”).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 13, the teleconferencing system wherein the recording alert control comprises a dialog box (in addition to discussion above, Tsukuda, paragraph 0087 teaches “the alert controller generates the alert dialogue at timing at which the image needs to be saved. This configuration enables the user to check the alert dialogue and to record image data at appropriate timing”).
	The motivation for combining references has been discussed in independent claim above.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0262616 by Jaime et al. in view of US 2016/0322078 by Bose et al. 

Regarding claim 15, Jaime et al. discloses a video recording system comprising: 
a camera adapted to produce a stream of digital video frame data (fig. 4, paragraph 0070-0071 teaches capturing device, such as camera, camcorder, smartphone that includes sensor); 
a storage device coupled to the video processor, the storage device adapted to store the digital video frame data (in addition to discussion above, fig. 4 (400), fig. 5 (500) shows processor, paragraph 0071 teaches storage device); 
a processor coupled to the storage device, the processor adapted to maintain a logical master stream of video, the logical master stream of video data comprising a start pointer and an end pointer (in addition to discussion above, paragraph 0074 teaches storing primary media recording, paragraph 0137-0139, 0142 teaches “In another example, a user of content capture device 100 may create a primary media recording of a portion of an event without tagging any activities that occur during the event.  The primary media recording may then be provided to server 104.  Thereafter, the user may review the primary media recording and select one or more activity indicators as the primary media recording is being presented.”, paragraph 0188 teaches “The primary media recordings may be assigned a file name comprising at least some identifying information, such as the event code discussed above at block 904, the date and time that the video recording was created, a time duration of the recording, and/or other information.  Additionally, or alternatively, the primary media recording may be tagged to contain metatags or meta data, as described previously, comprising event identification information such as the event code assigned to the soccer game and/or other attributes, such as date, time, location, team names, recording start time, recording end time, media recording time duration, an identification of the user who recorded the activity, etc.”); and 
an input control coupled to the processor that, on activation, is adapted to create a second logical stream of video, the second logical stream of video comprising a second start pointer, wherein the second start pointer is adapted to be set to the value of the end pointer at the time that the second logical stream is created (in addition to discussion above, fig. 2-3, paragraph 0048-49 teaches creating media clips, paragraph 0155 teaches start time and end time of creating media clips).
	Jaime et al. fails to disclose wherein the processor is adapted to continuously update the end pointer to point to the most recent digital data stored in the storage device.
Bose et al. discloses wherein the processor is adapted to continuously update the end pointer to point to the most recent digital data stored in the storage device (paragraph 0072 teaches continuously storing captured video in the memory)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the end pointer is continuously updated to point to the most recent digital data stored in the storage device, as taught by Bose et al. into the system of Jaime et al., because such incorporation would allow for the benefit of storing continuously video data for future retrieval, thus increase user accessibility of the system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484